 



CALL OPTION AGREEMENT

 

This CALL OPTION AGREEMENT (this “Agreement”), is entered into as of March 9,
2017, by and between INTELLIGENT HIGHWAY SOLUTIONS, INC., a corporation
incorporated under the laws of the State of Nevada and located at 9516 Rossport
way Elk Grove, California 95624 (“IHSI”) and TCA GLOBAL CREDIT MASTER FUND LP, a
limited partnership organized and existing under the laws of the Cayman Islands
and located at 3960 Howard Hughes Parkway, Suite 500, Las Vegas, NV 89169
(“TCA”, and together with IHSI, the “Parties” and each a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into that certain Senior Secured Revolving
Credit Facility Agreement, dated as of February 28, 2017 and made effective as
of March 9, 2017 by and among IHSI, TCA, Cresent Construction Company, Inc., a
corporation incorporated under the laws of the State of North Carolina, TCA
Cresent Construction Company, LLC, a limited liability company organized and
existing under the laws of the State of Florida (the “Company”) and certain
other Credit Parties (as defined therein) (the “Credit Agreement”);

 

WHEREAS, TCA owns one thousand (1,000) Class A Membership Units of the Company
(the “Class A Units”) and nineteen thousand (19,000) Class B Membership Units of
the Company (the “Class B Units” and together with the Class A Units, the
“Membership Units”) (representing twenty percent (20%) of the Membership Units
of the Company;

 

WHEREAS, in connection with the Credit Agreement, TCA desires, subject to the
terms and conditions contained herein, to grant to IHSI the right to purchase
Membership Units of the Company from TCA (the “IHSI Call Option”), and IHSI
wishes to accept the IHSI Call Option;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto hereby agree as follows.

 

ARTICLE I



DEFINITIONS

 

Section 1.1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Business Day” means a day on which banks are open for business in the City of
New York, United States of America.

 

“Charter Documents” of any Person means any by-laws, charter, memorandum,
certificate of incorporation, articles of association, or other similar document
of such Person.

 

   

 

 

“Class A Units” has the meaning set forth in the preamble to this Agreement.

 

“Class B Units” has the meaning set forth in the preamble to this Agreement.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Credit Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Equity Interests” means (a) the Membership Units; (b) any capital stock, share,
partnership or membership interest, unit of participation or other similar
interest (however designated) in the Company and (b) any irrevocable capital
contribution, option, warrant, purchase right, conversion right, exchange rights
or other contractual obligation which would entitle any Person to acquire any
such interest in the Company or otherwise entitle any Person to share in the
equity, profit, earnings, losses or gains of the Company (including stock
appreciation, phantom stock, profit participation or other similar rights).

 

“Exercise Price” means the payment in an amount equal to Ten and No/100 United
States Dollars ($10.00).

 

“IHSI” has the meaning set forth in the preamble to this Agreement.

 

“IHSI Call Option” has the meaning set forth in the recitals to this Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, charge, assignment, deposit
arrangement, encumbrance, security interest, lien, fiduciary assignment and any
security or similar agreement of any kind or nature whatsoever.

 

“Membership Interests” means the membership interests of the Company, and it
includes any and all voting and economic rights relating thereto, and any rights
to declared or undeclared distributions, rights to reserves, capital
contributions, paid-in surplus, and any other Equity Interests in the Company.

 

“Membership Units” has the meaning set forth in the recitals to this Agreement.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Proceeding” means any action, suit, charge, hearing, claim or legal,
administrative, arbitration or other alternative dispute resolution proceeding
or investigation.

 

“Party(ies)” has the meaning set forth in the preamble to this Agreement.

 

“TCA” has the meaning set forth in the preamble to this Agreement.

 

“US$” means the lawful currency of the United States of America.

 

2

 

 

Section 1.2. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. Unless otherwise specified, words such as
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular Section or subsection of
this Agreement, and references herein to “Articles” or “Sections” refer to
Articles or Sections of this Agreement. The headings in this Agreement are
intended solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

 

ARTICLE II

GRANTING OF THE CALL OPTIONS

 

Section 2.1. IHSI Call Option. Upon the terms and subject to the conditions set
forth in this Agreement, TCA hereby grants IHSI an irrevocable right to purchase
the Membership Interests from TCA at the Exercise Price, provided, however, such
right shall not be available until such time as all Obligations in connection
with the Credit Agreement, the Revolving Note, the Fee Note and any other Loan
Document executed in connection therewith are completely and fully satisfied.

 

Section 2.2. IHSI Exercise. IHSI shall be permitted to exercise the IHSI Call
Option to purchase the Membership Interests owned by TCA, equal to twenty
percent (20%) of the Membership Interests of the Company upon the full
satisfaction and payment to TCA of the Exercise Price.

 

Section 2.3. IHSI Exercise Process. IHSI shall exercise the IHSI Call Option by
delivering a written notice to TCA setting forth IHSI’s irrevocable election to
exercise the IHSI Call Option (the “Exercise Notice”). The sale of the
Membership Interests pursuant to Section 2.2 shall close at a time and place
reasonably acceptable to IHSI and TCA within ten (10) Business Days after TCA’s
receipt of the Exercise Notice. At such closing, IHSI shall pay the Exercise
Price to TCA in immediately available funds, upon which payment TCA shall
deliver evidence showing that ownership of the Membership Interests has been
registered in the name of IHSI, free and clear from any Lien, in the records of
the Company.

 

Section 2.4. TCA Call Option. IHSI hereby grants TCA an irrevocable right to
purchase the Membership Interests owned by IHSI, equal to eighty percent (80%)
of the Membership Interests of the Company (the “TCA Call Option”) at the
Exercise Price, upon an Event of Default under Section IV of this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF IHSI

 

IHSI hereby represents and warrants to TCA as follows:

 

Section 3.1. Legal Capacity. IHSI has full legal capacity to enter into this
Agreement and consummate the transactions described herein, if any.

 

3

 

 

Section 3.2. Authorizations. IHSI has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transactions contemplated herein. The execution, delivery and performance of
this Agreement has been duly authorized by all requisite action. This Agreement
constitutes, legal, valid and binding obligations of IHSI, enforceable against
IHSI in accordance with its terms.

 

(b)       All consents, waivers, approvals, authorizations, exemptions,
registrations, filings, licenses or declarations required to be made or obtained
by IHSI in connection with (i) the execution, delivery or enforceability of this
Agreement or (ii) the consummation of any of the transactions described herein,
have been duly made or obtained by IHSI.

 

Section 5.3. No Conflicts, etc. (a) Neither the execution and delivery by IHSI
of this Agreement, nor the performance by IHSI of its obligations hereunder, nor
the consummation of the transactions contemplated herein, will conflict with or
violate any provision of any agreement to which IHSI is a party.

 

(b)       There is no Proceeding pending or, to the knowledge of IHSI,
threatened against IHSI (i) which questions the validity of, or the obligations
of IHSI under this Agreement, or (ii) which seeks to impede, enjoin or
invalidate the transactions contemplated herein, in whole or in part.

 

ARTICLE IV

EVENTS OF DEFAULT

 

If IHSI or the Credit Parties shall have defaulted or failed to comply with the
due observance or performance of any material term, covenant or agreement
contained this Agreement, the Credit Agreement, the Revolving Note, the Fee Note
or any other Loan Documents, or IHSI or the Credit Parties shall have defaulted
in any material obligation to TCA or the Company, or any affiliate thereof, and
such failure to comply shall continue uncured beyond the applicable cure period
(provided that if no specific cure period is provided, the cure period shall be
ten (10) days after notice of such default is delivered by TCA to IHSI), (i) the
IHSI Call Option shall immediately terminate; (ii) TCA may, without any further
notice and without any presentment, demand or protest of any kind, all of which
are hereby expressly waived by IHSI, take any further action available at law or
in equity, including, without limitation, sell the Membership Interests to any
Person; and (iii) TCA shall be entitled to exercise the TCA Call Option upon
payment to IHSI of the Exercise Price, as set forth in Section 2.4 of this
Agreement.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1. Notices. Any notice, request or other communication to be given or
made under this Agreement to the Parties shall be in writing. Such notice,
request or other communication shall be deemed to have been duly given or made
when it shall be delivered by hand, international courier (confirmed by
facsimile), or facsimile (with a hard copy delivered within two (2) business
days) to the Party to which it is required or permitted to be given or made at
such Party’s address specified below or at such other address as such Party
shall have designated by notice to the Party given or making such notice,
request or other communication, it being understood that the failure to deliver
a copy of any notice, request or other communication to a Party to whom copies
are to be sent shall not affect the validity of any such notice, request or
other communication or constitute a breach of this Agreement.

 

4

 

 

If to IHSI: Intelligent Highway Solutions, Inc.   9516 Rossport Way   Elk Grove,
California 95624   Attn: Philip Kirkland   E-Mail: Philip@hwysolutions.com    
If to TCA: TCA Global Credit Master Fund, LP   3960 Howard Hughes Parkway, Suite
500   Las Vegas, NV 89169   Attn: Mr. Robert Press   E-Mail:
bpress@tcaglobalfund.com     With a copy to: Lucosky Brookman LLP (which shall
not constitute notice) 101 Wood Avenue South, 5th Floor   Woodbridge, NJ 08830  
Attn: Seth A. Brookman, Esq.   E-Mail: sbrookman@lucbro.com

 

Section 5.2. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

 

Section 5.3. Entire Agreement. This Agreement sets forth the entire
understanding and agreement between the Parties as to the matters covered herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case, written or oral, of any and every nature with respect
thereto.

 

Section 5.4. Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby as long as the remaining provisions do not fundamentally alter
the relations among the Parties hereto.

 

Section 5.5. No Set-Off. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

 

Section 5.6. Applicable Law; Venue. Except in the case of the Mandatory Forum
Selection Clause, which clause shall be governed and interpreted in accordance
with Florida law, this Agreement shall be delivered and accepted in and shall be
deemed to be contracts made under and governed by the internal laws of the State
of Nevada, and for all purposes shall be construed in accordance with the laws
of such State, without giving effect to the choice of law provisions of such
State.

 

5

 

 

Section 5.7 MANDATORY FORUM SELECTION. (a) THE PARTIES IRREVOCABLY AGREE THAT
ANY DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF
CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA OR CLARK
COUNTY, NEVADA, AS DETERMINED BY TCA IN ITS SOLE AND ABSOLUTE DISCRETION. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW. IHSI HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. IHSI
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE COMPANY AND GUARANTORS AS SET FORTH HEREIN IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

(b)       EACH PARTY HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(c)       To the extent that any Party may be entitled in any jurisdiction to
claim for itself or its assets immunity in respect of its obligations under this
Agreement from any suit, execution, attachment (whether in aid of execution,
before judgment or otherwise) or other legal process or to the extent that in
any jurisdiction there may be attributed to itself or its assets such immunity
(whether or not claimed), or to the extent it might have the right to have a
jury trial, such Party hereby irrevocably waives and agrees not to, as the case
may be, claim or exercise, such immunity and right to jury trial to the fullest
extent permitted by the laws of such jurisdiction.

 

Section 5.8. No Third Party Rights; Assignment. This Agreement is intended to be
solely for the benefit of the Parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other Person. All rights
and obligations hereunder and under any agreements and documents executed and
delivered in connection herewith shall not be assignable without the prior
written consent of the other Party.

 

Section 5.9. Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless evidenced in writing signed by the Parties
hereto referring specifically to this Agreement and stating the Parties’
intention to modify or amend the same. Any waiver of any term or condition of
this Agreement must be in writing signed by the Party sought to be charged with
such waiver and referring specifically to the term or condition to be waived. No
such waiver shall be deemed to constitute the waiver of any other breach of the
same or of any other term or condition of this Agreement.

 

6

 

 

Section 5.10. Headings. The headings in this Agreement are for purposes of
reference only and shall not be considered in construing this Agreement.

 

Section 5.11. Specific Performance. The Parties hereto agree that the
obligations imposed on them in this Agreement are special, unique and of an
extraordinary character, and that, in the event of breach by any Party, damages
would not be an adequate remedy and each of the other Parties shall be entitled
to specific performance and injunctive and other equitable relief in addition to
any other remedy to which it may be entitled, at law or in equity; and the
Parties hereto further agree to waive any requirement for the securing or
posting of any bond in connection with the obtaining of any such injunctive or
other equitable relief.

 

Section 5.12. Further Assurances. Without limiting the generality of the
foregoing, each Party to this Agreement agrees to take all necessary actions to
ensure that the provisions of this Agreement are implemented. At the reasonable
request of any other Party hereto and without further consideration, each Party
hereto shall execute and deliver such additional documents and take all such
further action as may be necessary or appropriate to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

 

Section 5.13. Confidentiality. Except as may be required by applicable law or as
otherwise agreed among the Parties hereto, neither Party shall at any time
divulge, disclose, disseminate, announce or release any information to any
Person concerning this Agreement, without first obtaining the prior written
consent of the other Parties hereto, except that the foregoing restriction shall
not apply to any such information that (i) is or hereafter becomes generally
available to the public other than by reason of any default with respect to a
confidentiality obligation under this Agreement; (ii) was already known to the
recipient as evidenced by prior written documents in its possession; (iii) is
disclosed to the recipient by a third party who is not in default of any
confidentiality obligation to the disclosing Party hereunder; (iv) is developed
by or on behalf of the receiving Person, without reliance on confidential
information received hereunder; (v) is otherwise required to be disclosed in
compliance with applicable laws or regulations or order by a court or other
regulatory body having competent jurisdiction, or (vi) is disclosed to any
professional advisor of the recipient in connection with the performance of its
duties.

 

[signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

INTELLIGENT HIGHWAY SOLUTIONS, INC.

 

By:       Name:   Philip Kirkland   Title:   Secretary and Treasurer  

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By:   TCA Global Credit Master Fund GP, Ltd.   Its:   General Partner  

 

By:       Name:   Robert Press   Title:   Managing Director  

 

[signature page to Call Option Agreement]

 

8

 

 

